DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 09/26/2022 regarding application 16/731,901. In Applicant’s amendment:
Claims 1, 10 and 19 have been amended.
Claims 8-9, 17-18 and 20 have been canceled.
	Claims 1-7, 10-16 and 19 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 09/26/2022 necessitated new grounds of rejection in this office action.
		Applicant submitted a replacement abstract on 09/26/2022.  However, the replacement section is not accompanied by a marked-up version showing the changes relative to its previous version, so it’s not compliant with 37 CFR 1.121(b)(2).  Therefore, the amendment to the abstract has not been entered because it’s not compliant with 37 CFR 1.121.

Response to Arguments
3.		Applicant’s arguments, see page 9 filed on 09/26/2022, with respect to the Claim Objections for Claims 8 and 17 have been fully considered and is found to be persuasive. 
		Therefore, the Claim Objections for Claims 8 and 17 is withdrawn.
4.		Applicant’s arguments, see page 10 filed on 09/26/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-20 have been fully considered and is found to be not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-7, 10-16 and 19 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
5.		Applicant’s arguments, see page 10 filed on 09/26/2022, with respect to the 35 U.S.C. § 102 (a) (1) Claim Rejection for Claims 1, 6, 10, 15 and 19 have been fully considered and is found to be persuasive. 
		Therefore, the 35 U.S.C. § 102 (a) (1) Claim Rejection for Claims 1, 6, 10, 15 and 19 are withdrawn. 
6.		Applicant’s arguments, see page 10 filed on 09/26/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 2-5, 11-14 and 20 have been fully considered and is found to be persuasive. Therefore, the  35 U.S.C. § 103 Claim Rejections for Claims 2-5, 11-14 and 20 are withdrawn. See Examining Claims with Respect to Prior Art section shown below. 

Priority
7. 		The Examiner has noted the Applicants claiming Priority from Provisional 	Application 62/787,013 filed 12/31/2018. 

IDS Statement
8. 		Please note that the information statement filed on 09/26/2022 is deficient due to the 1st 	listed NPL Document (“Application Serial No. 16/731,813 Amendment Under 37 CFR 1.312, 9 pgs”) 	is lacking the required publication date required by 37 CFR 1.98(b)(5).  Therefore, this citation is 	improper and the corresponding NPL doc cannot be considered. 

Response to 35 U.S.C. § 101 Arguments
9. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-7, 10-16 and 19 have been fully considered, but they are found not persuasive (see Applicant Remarks, Page 10, dated 09/26/2022). Examiner respectfully disagrees.
		Argument #1:
	(A). 	Applicant argues that Claims 1-7, 10-16 and 19 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 10, dated 09/26/2022). Examiner respectfully disagrees.
		Even though Applicant has not provided any 35 U.S.C. 101 arguments, Examiner wants to point out to the Applicant has not addressed the pending 35 U.S.C. 101 rejection that was stipulated in the previous office action as a requirement in the Examining Claims with Respect to Prior Art section. This means that only the prior art rejections have been addressed currently, and therefore withdrawn. Therefore, the 35 U.S.C. 101 rejection of Claims 1-7, 10-16 and 19 still remains and is currently pending.
		In response, these abstract idea limitations (as identified below in the 35 U.S.C. § 101 analysis section), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
		That is, other than reciting (e.g., “a plurality of input signals”, “one or more processors”, “memory”, “a network”, “first user interface element”, “machine learning application”, “user interface”, “user interface elements”, “automatically”, etc…), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
		Independent Claims 1, 10 and 19: The additional element(s) concerning “machine learning application” & “automatically” in Independent Claims 1, 10 and 19, merely narrow the abstract ideas concerning: “generating, and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” &“inferring, and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” to the “Certain Methods of Organizing Human Activities” grouping in order to controlling production resources in a supply chain using a computer.
Dependent Claims 2-7 and 11-16:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-7, 10-16 and 19 recite an abstract idea.]. 
Argument #2:
(B).	Applicant argues that Claims 1-7, 10-16 and 19 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 10, dated 09/26/2022). Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the 	business process itself, as an entrepreneurial objective, [argued here as 	“controlling production 	resources utilizing user interface elements in a supply chain network”], which is thus not a 	clear and deliberate technological solution improving 	the computer itself or another 	technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., 	Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of 	Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” 	p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put, yet 	do not present any clear, genuine 	technological improvement, in how computers 	carry out basic functions as scrutinized by the 	Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit 	No. 2015-1778 August 	1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter 	“Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 	WL 	3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence), or used in conjunction with computer tools (similar to 	“Synopsys, Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-	1599, 	October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a plurality of input signals”, “first user interface element”, “one or more processors”, “memory”, “a network”, “machine learning application”, “user interface”, “user interface elements”, “automatically”, etc…) in conjunction with the limitations are no more than mere instructions to “apply” the exception using computer components (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 10 and 19: The additional element(s) concerning “machine learning application” & “automatically” in Independent Claims 1, 10 and 19, merely narrow the abstract ideas concerning: “generating, and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” &“inferring, and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 10 and 19 for example which demonstrate (1) mere data gathering such as (e.g., “receiving supply chain data, the supply chain data including a plurality of input signals relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain” (see Independent Claims 1, 10 and 19) &  “receiving a first input, over the network, the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run, the receiving the first input including receiving a drag and drop gesture via the first user interface element causing the first production run to be removed from the first production resource and causing the first production run to be added to a second production resource” (see Independent Claims 1, 10 and 19) and (2) mere data outputting such as (e.g., “communicating, over a network, a user interface including user interface elements, the user interface elements respectively corresponding to production runs being scheduled on the first production resource, the user interface elements including a first user interface element representing the scheduling of the first production run associated with the value at risk” (see Independent Claims 1, 10 and 19)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-7 and 11-16 recite additional elements such as (e.g., “user interface”, “production run user interface”, “first user interface element”, “production order user interface”, “network”, “electronic message”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims  2, 4-5, 11 and 13-14 for example which demonstrate (1) mere data gathering such as (e.g., “wherein the user interface includes a production run user interface, wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource” (see Dependent Claims 2 and 11) & “wherein the user interface includes a production order user interface, wherein the receiving the first input causing a change to the utilization of the first production resource includes receiving the first input via the production order user interface to cause an increase in a quantity of the first product being produced in the first production run” (see Dependent Claims 4 and 13) and (2) mere data outputting such as (e.g., “communicating, over the network, an electronic message to a planning system causing an increase in the quantity of the first product being produced in the first production run” (see Dependent Claims 5 and 14) and (3) updating an activity logs (e.g., “wherein the predicted supply chain operational metrics are updated in real time on the user interface responsive to receiving the first input causing a change to a utilization of the first production resource” (see Dependent Claims 7 and 16)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Although the claims are read in light of the Original Specification, Examiner reminds Applicant that that the claim itself must be evaluated to ensure that the claims itself (e.g., in this case Independent Claims 1, 10 and 19) reflects the disclosed improvement in technology or the computer itself. MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343,1346 113 USPQ2d 1354 (Fed. Cir. 2014): We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
Furthermore, Examiner refers Applicant to the October 2019 Update: Subject Matter Eligibility Guidance document regarding “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field.” This document recites the following: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).
Examiner interprets according to the BRI of the claims (in particular; the limitations shown in Independent Claims 1, 10 and 19), that these limitations do not technically recite and corroborate how as shown in Applicant’s Specification ¶ [0100]: “The machine-learning (ML) application trainer 224 may further train the machine-learning (ML) application 218 by again auto-characterizing product and network behavior (operation 800) with the actions and the corresponding benefits. The supply chain intelligence system 200 feeds the actions and the corresponding benefits back to the machine-learning (ML) application trainer 224 via operation 600 and/or operation 800 to train the machine-learning (ML) application 218 to improve its prediction accuracy to make better recommendations.” Also at Applicant’s Specification ¶ [0100]: “At operation 518, the machine-learning (ML) application 218 may ingest, learn, retrain and reinforce each of the steps discussed above at a fixed frequency. For example, the machine-learning (ML) application 218 may regenerate, using the observed supply chain operational metrics, the predicted supply chain operational metrics across the plurality of nodes of the supply chain.”
Therefore, there is no technical detail in Independent Claims 1, 10 and 19 that shows and recites, for example; (1) “the actual training of the machine learning application….” (emphasis on training), (2) “the re-training of each of the steps by the machine learning application…” (emphasis on re-training), and coupled with the additional elements of (3) “machine learning algorithms being utilized as well as the supply chain intelligence system 200” in order to justify how the machine learning application is able to improve the supply chain intelligence system’s prediction accuracy in order to make better recommendations.
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-7, 10-16 and 19 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.] 
Based on all these factors, Claims 1-7, 10-16 and 19 are patent ineligible under the 35 U.S.C. § 101 analysis.

Claim Rejections - 35 USC § 101
10.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-7, 10-16 and 19 shown below.

11.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.		Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-7, 10-16 and 19 are each focused to a statutory category namely, a “system” or an “apparatus” (Claims 1-7) and a “method” or a “process” (Claims 10-16) and a “non-transitory machine-readable medium” or an “article of manufacture” (Claim 19).
Step 2A Prong One: Independent Claims 1, 10 and 19 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 1);
“” (see Independent Claims 10 and 19);
“receiving supply chain data, the supply chain data relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain” (see Independent Claims 1, 10 and 19);
“generating, and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” (see Independent Claims 1, 10 and 19);
“inferring, and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” (see Independent Claims 1, 10 and 19);
“communicating, respectively corresponding to production runs being scheduled on the first production resource, including representing the scheduling of the first production run associated with the value at risk” (see Independent Claims 1, 10 and 19);
“receiving a first input, the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run, the receiving the first input including receiving a drag and drop gesture  causing the first production run to be removed from the first production resource and causing the first production run to be added to a second production resource” (see Independent Claims 1, 10 and 19)
		These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
		That is, other than reciting (e.g., “a plurality of input signals”, “one or more processors”, “memory”, “a network”, “first user interface element”, “machine learning application”, “user interface”, “user interface elements”, “automatically”, etc…), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
		Independent Claims 1, 10 and 19: The additional element(s) concerning “machine learning application” & “automatically” in Independent Claims 1, 10 and 19, merely narrow the abstract ideas concerning: “generating, and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” &“inferring, and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” to the “Certain Methods of Organizing Human Activities” grouping in order to controlling production resources in a supply chain using a computer.
Dependent Claims 2-7 and 11-16:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 1, 10 and 19. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-7, 10-16 and 19 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“one or more processors” (see Independent Claim 1);
“a memory storing instructions that, when executed by the one or more processors, configures the one or more processors to perform operations comprising” (see Independent Claim 1);
“the generating being performed by at least one processor” (see Independent Claims 10 and 19);
“receiving supply chain data, the supply chain data including a plurality of input signals relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain” (see Independent Claims 1, 10 and 19);
“automatically generating, using a machine learning application and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” (see Independent Claims 1, 10 and 19);
“automatically inferring, using the machine learning application and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” (see Independent Claims 1, 10 and 19);
“communicating, over a network, a user interface including user interface elements, the user interface elements respectively corresponding to production runs being scheduled on the first production resource, the user interface elements including a first user interface element representing the scheduling of the first production run associated with the value at risk” (see Independent Claims 1, 10 and 19);
 “receiving a first input, over the network, the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run, the receiving the first input including receiving a drag and drop gesture via the first user interface element causing the first production run to be removed from the first production resource and causing the first production run to be added to a second production resource” (see Independent Claims 1, 10 and 19).
Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a plurality of input signals”, “first user interface element”, “one or more processors”, “memory”, “a network”, “machine learning application”, “user interface”, “user interface elements”, “automatically”, etc…) in conjunction with the limitations are no more than mere instructions to “apply” the exception using computer components (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 10 and 19: The additional element(s) concerning “machine learning application” & “automatically” in Independent Claims 1, 10 and 19, merely narrow the abstract ideas concerning: “generating, and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” &“inferring, and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 10 and 19 for example which demonstrate (1) mere data gathering such as (e.g., “receiving supply chain data, the supply chain data including a plurality of input signals relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain” (see Independent Claims 1, 10 and 19) &  “receiving a first input, over the network, the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run, the receiving the first input including receiving a drag and drop gesture via the first user interface element causing the first production run to be removed from the first production resource and causing the first production run to be added to a second production resource” (see Independent Claims 1, 10 and 19) and (2) mere data outputting such as (e.g., “communicating, over a network, a user interface including user interface elements, the user interface elements respectively corresponding to production runs being scheduled on the first production resource, the user interface elements including a first user interface element representing the scheduling of the first production run associated with the value at risk” (see Independent Claims 1, 10 and 19)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-7 and 11-16 recite additional elements such as (e.g., “user interface”, “production run user interface”, “first user interface element”, “production order user interface”, “network”, “electronic message”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims  2, 4-5, 11 and 13-14 for example which demonstrate (1) mere data gathering such as (e.g., “wherein the user interface includes a production run user interface, wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource” (see Dependent Claims 2 and 11) & “wherein the user interface includes a production order user interface, wherein the receiving the first input causing a change to the utilization of the first production resource includes receiving the first input via the production order user interface to cause an increase in a quantity of the first product being produced in the first production run” (see Dependent Claims 4 and 13) and (2) mere data outputting such as (e.g., “communicating, over the network, an electronic message to a planning system causing an increase in the quantity of the first product being produced in the first production run” (see Dependent Claims 5 and 14) and (3) updating an activity logs (e.g., “wherein the predicted supply chain operational metrics are updated in real time on the user interface responsive to receiving the first input causing a change to a utilization of the first production resource” (see Dependent Claims 7 and 16)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-7, 10-16 and 19 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Step 2B: Claims 1-7, 10-16 and 19 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as: [“a plurality of input signals” according to Applicant’s Specification at ¶ [0047], “one or more processors” according to Applicant’s Specification at ¶ [0210] & ¶ [0216], “memory” according to Applicant’s Specification at ¶ [0218-0219], “a network” according to Applicant’s Specification at ¶ [0059] & “user interface” according to Applicant’s Specification at ¶ [0112], “user interface elements according to Applicant’s Specification at ¶ [0130-0131].] The “machine learning application” aspects are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. 
Independent Claims 1, 10 and 19 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a plurality of input signals”, “one or more processors”, “first user interface element”, “memory”, “a network”, “machine learning application”, “user interface”, “user interface elements”, “automatically”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 10 and 19: The additional element(s) concerning “machine learning application” & “automatically” in Independent Claims 1, 10 and 19, merely narrow the abstract ideas concerning: “generating, and the observed supply chain operational metrics, predicted supply chain operational metrics across a plurality of nodes of the supply chain, the predicted supply chain operational metrics including a value at risk associated with a scheduling of a first production run, the scheduling of the first production run including a scheduling of a production of a first product with a first production resource” &“inferring, and the observed supply chain operational metrics, causal factors that impact the predicted supply chain operational metrics, the causal factors including a change to a utilization of the first production resource” via mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 10 and 19 for example which demonstrate (1) mere data gathering such as (e.g., “receiving supply chain data, the supply chain data including a plurality of input signals relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain” (see Independent Claims 1, 10 and 19) &  “receiving a first input, over the network, the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run, the receiving the first input including receiving a drag and drop gesture via the first user interface element causing the first production run to be removed from the first production resource and causing the first production run to be added to a second production resource” (see Independent Claims 1, 10 and 19) and (2) mere data outputting such as (e.g., “communicating, over a network, a user interface including user interface elements, the user interface elements respectively corresponding to production runs being scheduled on the first production resource, the user interface elements including a first user interface element representing the scheduling of the first production run associated with the value at risk” (see Independent Claims 1, 10 and 19)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-7 and 11-16 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “user interface”, “production run user interface”, “first user interface element”, “production order user interface”, “network”, “electronic message”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular technological environment or field of use by monitoring and analyzing supply chain data regarding supply chain operational metrics affecting production runs in order to receive a first input causing a change to the utilization of the first production resource, wherein the change to the utilization of the first production resource impacts the predicted supply chain operational metrics that includes impacting the value at risk associated with the scheduling of the first production run in a supply chain network environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims  2, 4-5, 11 and 13-14 for example which demonstrate (1) mere data gathering such as (e.g., “wherein the user interface includes a production run user interface, wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource” (see Dependent Claims 2 and 11) & “wherein the user interface includes a production order user interface, wherein the receiving the first input causing a change to the utilization of the first production resource includes receiving the first input via the production order user interface to cause an increase in a quantity of the first product being produced in the first production run” (see Dependent Claims 4 and 13) and (2) mere data outputting such as (e.g., “communicating, over the network, an electronic message to a planning system causing an increase in the quantity of the first product being produced in the first production run” (see Dependent Claims 5 and 14) and (3) updating an activity logs (e.g., “wherein the predicted supply chain operational metrics are updated in real time on the user interface responsive to receiving the first input causing a change to a utilization of the first production resource” (see Dependent Claims 7 and 16)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
-> Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 
-> See for Example -> “Receiving data over a network” -> (e.g., “receiving supply chain data, the supply chain data including a plurality of input signals relating to observed supply chain operational metrics including operational plans, the observed supply chain operational metrics being observed across a supply chain” (see Independent Claims 1, 10 and 19) &  “receiving a first input, over the network, the receiving the first input causing a change to the utilization of the first production resource, the change to the utilization of the first production resource impacting the predicted supply chain operational metrics including impacting the value at risk associated with the scheduling of the first production run, the receiving the first input including receiving a drag and drop gesture via the first user interface element causing the first production run to be removed from the first production resource and causing the first production run to be added to a second production resource” (see Independent Claims 1, 10 and 19) & “wherein the user interface includes a production run user interface, wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element on the production run user interface causing a rescheduling of the first production run on the first production resource” (see Dependent Claims 2 and 11) & “wherein the user interface includes a production order user interface, wherein the receiving the first input causing a change to the utilization of the first production resource includes receiving the first input via the production order user interface to cause an increase in a quantity of the first product being produced in the first production run” (see Dependent Claims 4 and 13)).
-> See for Example -> “Transmitting data over a network” -> (e.g., “communicating, over a network, a user interface including user interface elements, the user interface elements respectively corresponding to production runs being scheduled on the first production resource, the user interface elements including a first user interface element representing the scheduling of the first production run associated with the value at risk” (see Independent Claims 1, 10 and 19) & “communicating, over the network, an electronic message to a planning system causing an increase in the quantity of the first product being produced in the first production run” (see Dependent Claims 5 and 14)).
-> Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012); Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
-> Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
-> See for Example -> “Electronic recordkeeping” -> (e.g., “wherein the predicted supply chain operational metrics are updated in real time on the user interface responsive to receiving the first input causing a change to a utilization of the first production resource” (see Dependent Claims 7 and 16)). 
	Next, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See the following references demonstrating machine learning in the field of supply chain networks here.
#1) US PG Publication (US 2010/0179930 A1) – “Method and System for Developing Predictions from Disparate Data Sources Using Intelligent Processing”, hereinafter Teller.
	Teller at ¶ [0029]: “A generalization assessment facility, by which an assessment can be made as to whether a type of prediction made by the platform 100 can be generalized (providing a useful model for predictions in future situations) or whether the prediction, even if accurate, is of a type that cannot be generalized, such as having been arrived at by chance, by over-fitting of results to a data set, or the like. Among other things, informed by the weightings determined in the machine learning facility 120, an operator of the generalization assessment facility may consider whether, for example sources to which high weights are attributed are of a type that are likely to bear a logical, cause and effect relationship to the prediction in question.”
	Teller at ¶ [0035]: “However, poor initial weightings or poor data sources may lead to the emergence of local optimization of weightings that are inferior to a more global optimization; therefore, in preferred embodiments more relevant features and more reasonable hypotheses about the relationship of a feature to an outcome are preferred. Thus, a well-understood micro-economic or macro-economic relationship, or even a rule of thumb widely accepted in industry, is likely to provide a better set of hypotheses and to suggest more relevant features and initial conditions for machine learning than an arbitrary set of data sources and weightings.”
#2) US PG Publication (US 2015/0324715 A1) – “Logistics Settlement Risk Scoring System”, hereinafter Nelson.
	Nelson at ¶ [0039]: “Machine learning techniques, such as multi-dimensional polymorphism and quantum state machines, may also be utilized to identify risk components. The risk components may include variables for generating the models including variables related to duplicate billing risk, non-company liability risk, service validation risk, charge validation risk, contract coverage risk, and shipper payment propensity risk, as well as other risk areas.”
	Nelson at ¶ [0061]: “The identification of these risk components may be accomplished using audits performed through a computer system and/or using expert human analysis. Advanced analytics techniques are used to generate these scoring models. For example, logistic regression, machine learning techniques, such as multi-dimensional polymorphism and quantum state machines, decision trees, “data mining” regression, bootstrapping, and ensemble (a method that combines the predictions from the individual models) are techniques used to identify the risk components that predict financial risk in logistics settlement activity.”
#3) US PG Publication (US 2016/0217406 A1) – “Self-Learning Supply Chain System”, hereinafter Najmi.
	Najmi at ¶ [0087]: “Self-learning system 110 uses pattern detection, machine learning and statistical process control techniques to monitor and detect when members of a given segment fail to conform to expected and predicted behavior patterns. In some embodiments, self-learning system 110 detects deviations from anticipated behavior. To detect when something has changed, in some embodiments, self-learning system 110 selects a process, plots a control chart, takes repeated measurements at some level or interval, and analyzes the results for trends.”
#4) US PG Publication (US 2015/0120373 A1) – “Systems and Methods for Risk Processing and Visualization of Supply Chain Management System Data”, hereinafter Bajaj.
	Bajaj at ¶ [0077]: “Moreover, based on the significant data available to the platform, the platform and/or its interfaced apps may “learn” from certain of the data received, such as trend data fail point data, or the like, in order to modify the aforementioned rules, algorithms and processes, in real time and for subsequent application.”
	Bajaj at ¶ [0078]: “Because the apps disclosed make use of the data, rules, algorithms, and processes provided by the platform, any number of different component apps may be provided. Apps may interface with the platform solely to obtain data, and may thereafter apply unique app-based rules, algorithms and processes to the received data; or apps may make use of the data and some or all of the rules, learning algorithms, and processes of the platform and may solely or most significantly provide variations in the visualizations regarding the secondary data produced.”
	Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claims.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-7, 10-16 and 19 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to Prior Art
13.		Applicant’s prior art arguments with respect to Claims 1, 6, 10, 15 and 19 have been fully 	considered, but they are found persuasive (see Applicant Remarks, Pages 10-11, dated 	09/26/2022). 	
		Examiner notes that the grounds of prior art rejection(s) has been overcome for 	Independent Claims 1, 10 and 19. Please note there is still a 35 U.S.C. § 101 rejection for 	Claims 1-7, 10-16 and 19 that currently remains and pending.
		Regarding Independent Claims 1, 10 and 19, none of these references listed in the 35 	U.S.C § 103 section either individually or in combination teach:
- wherein the user interface includes a production order user interface and wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element that causes the first production run to be removed from the first production resource;
- wherein the receiving the drag and drop gesture of the first user interface element further includes causing the first production run to be added to a second production resource 
	The closest prior arts are as follows:
1) US Patent # (US 7,657,777 B2) to Kwok-Yui Wong;
2) Shpilevovy “Multi-agent system “Smart Factory” for real-time workshop management in aircraft jet engines production”, hereinafter Shpilevovy.
	Regarding Kwok-Yui Wong reference, Kwok-Yui Wong teaches that “the method may include defining a relationship between the supply chain node and other supply chain nodes in the multi-level supply chain. The method may include enabling a user to drag and drop items of the data field library to the supply chain node. The method may also include aggregating various items of the data field library into a grouped set of items, and automatically applying the grouped set of items to the supply chain node.” Also “the data field library (e.g., the data field library 300 of FIG. 3) may enable a user to drag and drop items of the data field library (e.g., the data field library 300 of FIG. 3) to the supply chain node. The data fields 302 may with hold the data related to the supply chain database that may be used by user in transferring the grouped items to the supply chain node.”
However, Kwok-Yui Wong either individually or in combination does not teach or suggest teach:
- wherein the user interface includes a production order user interface and wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element that causes the first production run to be removed from the first production resource;
- wherein the receiving the drag and drop gesture of the first user interface element further includes causing the first production run to be added to a second production resource.
	Regarding Shpilevovy reference, Shpilevovy teaches at page 204, “events that can lead to rescheduling activities are: new order is coming, equipment failure, changes in priorities, emerging of new urgent tasks, delay in materials, etc.”. Shipilevovy page 206, “the dispatcher of workshop can intervene this active plan interactively at any time and provide smart manual rework of the schedule by drag & drop of operations – and will be automatically revised and rescheduled” Also Shipilevovy page 205: “It’s supposed that all orders and resources are “identical” and given in advance but in practice they all have their own individual criteria, preferences and restrictions, which can change during the system work (service level, time of delivery, costs and profits, risks of delivery, inconvenience of the driver, etc). “This is further explained at page 208 2nd column: "In case worker has not enough skills for the operation or it may cause delays and other problems, the system willhighlight this operation in red color and give a warning message to the user (Fig. 10)". So drag drop-> automatic scheduling changes on the schedule at Fig.9 red vs green -> red color highlight = interpreted as automatic update of value at risk.)
However, Shpilevovy either individually or in combination does not teach or suggest teach:
- wherein the user interface includes a production order user interface and wherein the receiving the first input includes receiving a drag and drop gesture of the first user interface element that causes the first production run to be removed from the first production resource;
- wherein the receiving the drag and drop gesture of the first user interface element further includes causing the first production run to be added to a second production resource.
	Therefore, when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3683

/TIMOTHY PADOT/               Primary Examiner, Art Unit 3683